Latimer, Judge
(dissenting).
A dissent for the reasons set forth in *315ftiy dissenting opinion in United States v. Woods and Duffer (No. 1023), 8 CMR 3, decided February 19, 1953.
This particular case points up one of the absurdities flowing out of the doctrine announced in United States v. Wilmer Keith (No. 503), 4 CMR 85, decided July 30, 1952, and United States v. McConnell (No. 596), 4 CMR 100, decided July 31, 1952. The accused pleaded guilty and we grant him a new trial on the merits because of one question directed to the law officer. The court asked if a sentence which consisted solely of the imposition of a bad-eon-duct discharge was legal and, upon being informed that it was, disregarded the advice and imposed a sentence which did not include any type of punitive discharge. I quote Judge Quinn’s words from his dissenting opinion in United States v. Clark (No. 190), 2 CMR 107, decided February 29, 1952: “The Government should not be required to try again this individual, clearly guilty, because of a possible error which in no way harmed him.”